EXHIBIT 99.1 July 30, 2009 Dow Reports Second Quarter Results Accelerated cost reductions, faster synergy achievements and volume gains achieve sequential improvement in sales and business operating results despite weak U.S. and European economies Second Quarter 2009 Highlights · Dow reported a loss of $0.47per share. Excluding certain items(1) and discontinued operations in the quarter, the Company earned $0.05per share, driven by favorable volume trends, management’s accelerated cost interventions and the Company’s ability to maintain price from the prior quarter. · The Company is ahead of its commitments to reduce structural costs, with a decrease of more than $375 million in costs in the quarter and more than $600 million year to date due to ongoing cost reduction and restructuring efforts, as well as cost synergies achieved as a result of the acquisition of Rohm and Haas. To date, the Company has achieved more than 70percent of its 12-month cost synergy run rate goal, which began on April 1. · Volume and price were each down 20percent on a pro forma basis(2) versus the year-ago period. Sequentially, volume increased fivepercent with growth of at least 20percent in Electronic and Specialty Materials, Coatings and Infrastructure, and Performance Systems. · Dow’s global operating rate improved seven percentage points to 75percent versus the prior quarter, driven by double-digit volume growth (compared with pro forma sales) in Asia Pacific; India, Middle East and Africa (IMEA); and Latin America. · At a company level, EBITDA(3) excluding certain items improved sequentially by 64percent on a pro forma basis. This was driven by increases in the Advanced Materials and Performance Products and Systems segments, which were up by $634 million; and Basic Plastics, which improved by $284 million. Health and Agricultural Sciences decreased by $238million due to declines in agricultural chemicals. Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “Dow achieved improved financial performance and successfully reached a number of significant transformational milestones in the second quarter inclusive of announced divestitures and improving the balance sheet. In addition, business results improved sequentially, reflecting volume growth, our ability to hold price in the quarter as well as the acceleration and realization of our cost reductions and synergies. The actions we have taken thus far represent focused and precise steps as part of our transformation and the long-term goals we have set for our Company. We will also continue to manage our business with the same dedicated focus and are confident that we are on track to position Dow as an earnings growth company." (1) See Supplemental Information at the end of the release for a description of these items. (2) The pro forma historical information reflects the combination of Dow and Rohm and Haas assuming the acquisition had been consummated on January 1, 2008, the treatment of Dow’s Calcium Chloride business as discontinued operations, and the impact of acquisition financing in place as of June 30, 2009. (3) Earnings before interest, income taxes, depreciation and amortization ("EBITDA"). A reconciliation of EBITDA to "Income (Loss) from Continuing Operations Before Income Taxes" is provided following the Operating Segments table. ®TM Trademark of The Dow Chemical Company or an affiliated company of Dow. Three Months Ended In millions, except per share amounts June 30, March 31, June 30, Net Sales $ $ $ Pro Forma Net Sales $ $ $ Net Income (Loss) from Continuing Operations $ ) $ 24 $ Earnings (Loss) per Common Share $ ) $ $ Earnings (Loss) per Common Share excluding Certain Items and Discontinued Operations $ $ $ EBITDA(1) $ $ $ EBITDA(1) excluding Certain Items $ $ $ (1)Reflects proforma EBITDA for the three months ended June 30, 2008 and March 31, 2009. Review of Second Quarter Results The Dow Chemical Company (NYSE: DOW) completed the acquisition of Rohm and Haas Company on April 1, 2009. The information reported for the second quarter reflects the consolidated results of the combined entity. Dow reported sales of $11.3billion for the second quarter of 2009, down 31percent from reported sales in the same period last year. On a pro forma basis, sales for the second quarter were 40percent lower than the same period last year, but 5percent higher than the prior quarter. Net income (loss) from continuing operations for the quarter was a loss of $435million. This compares with net income of $776million in the second quarter of 2008. Dow reported a loss for the current quarter of $0.47per share versus earnings of $0.81 per share in the second quarter of 2008 and earnings of $0.03per share in the first quarter of 2009. Excluding certain items which reduced earnings per share by $0.62 (a one-time increase in cost of sales related to the fair valuation of Rohm and Haas inventories of $0.13 per share; restructuring charges of $0.43 per share; and transaction and other acquisition costs of $0.06 per share), and discontinued operations of $0.10 per share, the Company earned $0.05 per share in the current quarter. This compares with earnings of $0.81 per share in the second quarter of 2008 and earnings, excluding certain items and discontinued operations, of $0.11per share in the first quarter of this year. At a company level, volume was down 20percent (on a pro forma basis) versus the year-ago period, but improved 5percent versus the prior quarter, marking the first time the Company reported a sequential volume gain since the second quarter of 2008. Volume was up sequentially in all segments except Health and Agricultural Sciences and Hydrocarbons and Energy, with growth of at least 20 percent in Electronic and Specialty Materials, Coatings and Infrastructure, and Performance Systems. Price was down 20 percent versus the same period last year on a pro forma basis, but held flat from the prior quarter, reflecting the Company’s success in managing price despite weak economic conditions in North America and Europe. The Company’s global operating rate improved 7percentage points to 75percent versus the prior quarter, driven by double-digit volume growth (compared with pro forma sales) in Asia Pacific, IMEA and Latin America. At a company level, EBITDA excluding certain items improved sequentially by 64percent on a pro forma basis. This was driven by increases in the Advanced Materials and Performance Products and Systems segments, which were up by $634million, and Basic Plastics, which reported a substantial sequential improvement in EBITDA of $284million, or more than 230percent on a pro forma basis. Sales for the Basic Plastics segment improved sequentially, with a 7percent increase in volume and a 10percent increase in price. Health and Agricultural Sciences decreased by $238million due to declines in agricultural chemicals. Compared with prior periods on a pro forma basis, Selling, General and Administrative expenses were down $150million year over year and down $59million sequentially, reflecting management’s aggressive actions to cut costs and reduce expenses. Research and Development (R&D) expenses at an enterprise level were down $35million year over year, even though R&D investments in Dow AgroSciences increased by $10million. Sequentially, R&D expenses were up $12million, also due to higher spending in Dow AgroSciences. Purchased feedstock and energy costs increased $231million sequentially, yet were down 51percent, or $3.5billion, versus the same period last year. Equity earnings were $122million for the quarter, compared with $94million in the first quarter (excluding certain items) and $251million in the year-ago period. The Company is ahead of its commitments to reduce structural costs, with a decrease of more than $375 million in costs in the quarter and more than $600 million year to date due to ongoing cost reduction and restructuring efforts, as well as cost synergies achieved as a result of the acquisition of Rohm and Haas. To date, the Company has achieved more than 70percent of its 12-month cost synergy run rate goal, which began on April 1. Dow also remains focused on growth related to the acquisition by protecting market share, harmonizing pricing and credit terms, cross-selling, and leveraging combined market channels and geographic reach. “Dow achieved improved financial performance and successfully reached a number of significant transformational milestones in the second quarter. Business results improved sequentially, reflecting volume growth, our ability to hold price in the quarter as well as the acceleration and realization of our cost reductions and synergies,” said Andrew N. Liveris, Dow chairman and chief executive officer. “The actions we have taken thus far represent major steps forward as part of our strategic planning and the long-term goals we have set for our company. We will continue to manage our business with the same dedicated focus and are confident that we are on track to position Dow as an earnings growth company." Following an enterprise-wide strategic review held in the quarter, the Company is creating an operating unit comprised of businesses in its styrenics and aromatics envelope that will streamline operations, improve profitability and prepare the unit to do business under a different ownership structure in the future. Note: Due to rapidly changing business conditions, the Company has included comparisons to the prior quarter in addition to comparisons to the same period last year in the following operating segment summaries.
